Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached information disclosure statement have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 15, 19, 39, 41-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quisenberry (US 20120259266 A1; 10/11/2012; cited in IDS).
Regarding claim 1, Quisenberry teaches a system for stimulating healing of tissue at a tissue site ([0016]), comprising:
a dressing configured to be positioned at the tissue site (Fig. 3, 103; Fig. 4);
a source of therapeutic fluid (Fig. 9, 912), a first heat exchange chamber fluidly coupled to the source of therapeutic fluid (Fig. 9, 916; it is inherent that thermoelectric will have hot and cold sides and thus two heat exchange chambers as described in [0014]);
a second heat exchange chamber (Fig. 9, 916; it is inherent that thermoelectric will have hot and cold sides and thus two heat exchange chambers as described in [0014]); and
a thermoelectric module thermally coupled with the first heat exchange chamber and the second heat exchange chamber, the thermoelectric module adapted to transfer heat between the first heat exchange chamber and the second heat exchange chamber to provide therapeutic fluid from the source of therapeutic fluid alternating between a first temperature and a second temperature (Fig. 9, 916; [0049]; [0069]).
Regarding claim 4, Quisenberry teaches wherein the thermoelectric module comprises a first thermal transfer surface thermally coupled to the first heat exchange chamber and a second thermal transfer surface thermally coupled to the second heat exchange chamber (Fig. 9, 916; it is inherent that thermoelectric will have hot and cold sides and thus two heat exchange chambers as described in [0014]).
Regarding claim 6, Quisenberry teaches wherein the first heat exchange chamber further comprises a fluid inlet fluidly coupled to the source of therapeutic fluid and a fluid outlet fluidly coupled to the dressing (Fig. 9, 916; [0044]; [0050]).
Regarding claim 15, Quisenberry teaches wherein the thermoelectric module is configured to transfer heat between the first heat exchange chamber and the second heat exchange chamber in response to an application of power from a DC power source (Fig. 9, 916; it is inherent that thermoelectric module operates with DC power).
Regarding claim 19, Quisenberry teaches a temperature sensor thermally coupled to a fluid path between the dressing and the source of therapeutic fluid, the temperature sensor having an output signal indicative of a temperature at the tissue site (Fig. 9, 906; [0060]; Fig. 3, 106-108; [0049]; [0058] “allows a user to control….temperature”; the reference is teaching that there is a temperature sensor that is used to control temperature of fluid for thermal treatment to wound).
Regarding claim 39, Quisenberry teaches an apparatus for contrast-instillation therapy (Fig. 3; Fig. 10; [0065]; [0069]), comprising:
a dressing adapted to maintain a seal at a tissue site ([0054] “seal”);
a source of therapeutic fluid (Fig. 9, 912; Fig. 10, 810);
a first heat exchange chamber having an inlet fluidly coupled to the source of therapeutic fluid and an outlet fluidly coupled to the dressing (Fig. 9, 916; Fig. 10, 916; it is inherent that thermoelectric will have hot and cold sides and thus two heat exchange chambers as described in [0014]);
a second heat exchange chamber (Fig. 9, 916; Fig. 10, 916; it is inherent that thermoelectric will have hot and cold sides and thus two heat exchange chambers as described in [0014]);
a thermoelectric module thermally coupled with the first heat exchange chamber and the second heat exchange chamber, the thermoelectric module adapted to transfer heat between the first heat exchange chamber and the second heat exchange chamber (Fig. 9, 916; Fig. 10, 916; it is inherent that thermoelectric will have hot and cold sides and thus two heat exchange chambers as described in [0014]); and
a controller configured to:
operate the source of therapeutic fluid to move therapeutic fluid to the dressing through the first heat exchange chamber (Fig. 9, 904; Fig. 10, 904), and
operate the thermoelectric module to alternate a temperature of the therapeutic fluid between a first temperature and a second temperature (Fig. 3, 106-108; [0049]; [0069]).
Regarding claim 41, Quisenberry teaches wherein the controller is configured to operate the thermoelectric module to cool the therapeutic fluid to the first temperature and to heat the therapeutic fluid to the second temperature (Fig. 3, 106-110; [0049]; [0069]; note that while Fig. 3 depicts heating and then cooling, the last step 110 shows that the controller is configured/capable of cooling first and then heating, as described in [0069] “therapeutic fluid may be heated or cooled prior to delivery to the wound area”).
Regarding claim 42, Quisenberry teaches wherein the controller is further configured to allow the therapeutic fluid to dwell in the dressing at the first temperature for a first interval and to dwell in the dressing at the second temperature for a second interval (Fig. 3, 106-108; [0049]).
Regarding claim 43, Quisenberry teaches a system for stimulating healing of a tissue site ([0016]), comprising:
a negative-pressure source adapted to be fluidly coupled to a dressing positioned at the tissue site (Fig. 10, 918);
a source of therapeutic fluid adapted to be fluidly coupled to the dressing, the therapeutic fluid adapted to be instilled at the tissue site (Fig. 10, 810; [0069] “therapeutic fluid may be heated or cooled prior to delivery to the wound area”);
a thermoelectric module configured to selectively heat and cool the therapeutic fluid (Fig. 10, 916);
and a controller coupled to the negative-pressure source, the source of therapeutic fluid, and the thermoelectric module (Fig. 10, 904), and configured to provide instillation temperature-contrast therapy (Fig. 3), wherein the instillation temperature-contrast therapy comprises alternating between instilling heated fluid and instilling a non-heated fluid (Fig. 3; [0049]; [0069]).
Regarding claim 44, Quisenberry teaches wherein the non-heated fluid is cooled by the thermoelectric module (Fig. 10, 916; [0049]; [0069]).
Regarding claim 45, Quisenberry teaches wherein the controller is further configured to leave the therapeutic fluid to dwell for a prescribed period of time at the tissue site before removing the therapeutic fluid (Fig. 3; [0049]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quisenberry as applied to claim 6 above, in view of Saringer (US 5895418 A; 4/20/1999).
Regarding claim 7, Quisenberry does not teach wherein the second heat exchange chamber further comprises a second fluid inlet fluidly coupled to a second fluid source and a second fluid outlet fluidly coupled to a second fluid outlet. However, Saringer teaches in the same field of endeavor (Abstract) the second heat exchange chamber further comprises a second fluid inlet fluidly coupled to a second fluid source and a second fluid outlet fluidly coupled to a second fluid outlet (Fig. 22, thermoelectric unit 310, inlets 366, 372, 366’, 372’ for heated section 304 and cooled section 306 with water tank 320; Col. 10 lines 15-22; Col. 10 line 63 to Col. 11 line 5; Col. 11 lines 47-60; claim 15). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Quisenberry to include this feature as taught by Saringer because this enables having hot and cold sections for tissue therapy (Fig. 22; Col. 11 lines 47-60; Col. 12 lines 60-65).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quisenberry as applied to claim 1 above, in view of Locke (US 20120035562 A1; 2/9/2012).
Regarding claim 10, Quisenberry does not teach wherein the thermoelectric module comprises a substantially tubular member, wherein the substantially tubular member has a first thermal transfer surface adapted to be thermally coupled to the first heat exchange chamber and a second thermal transfer surface adapted to be thermally coupled to the second heat exchange chamber. However, Locke teaches in the same field of endeavor (Abstract; [0002]) the thermoelectric module comprises a substantially tubular member, wherein the substantially tubular member has a first thermal transfer surface adapted to be thermally coupled to the first heat exchange chamber and a second thermal transfer surface adapted to be thermally coupled to the second heat exchange chamber (Fig. 7; [0015]; claim 6; claim 35; it is inherent that there will be a first and second thermal transfer surface for a thermoelectric device for hot and cold). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Quisenberry to include this tubular shape for thermoelectric module as taught by Locke because this provides convenient form factor for applying to tissue site (Fig. 7; [0015]; claim 35); see also MPEP 2144.04 change in shape.
Regarding claim 11, in the combination of Quisenberry and Locke, Locke teaches wherein the first thermal transfer surface is an inner surface of the substantially tubular member and the second thermal transfer surface is an outer surface of the substantially tubular member (Fig. 7; [0015]; claim 6; claim 35; it is inherent that there will be a first and second thermal transfer surface for a thermoelectric device for hot and cold).
Regarding claim 12, in the combination of Quisenberry and Locke, Locke teaches wherein the first thermal transfer surface is an outer surface of the substantially tubular member and the second thermal transfer surface is an inner surface of the substantially tubular member (Fig. 7; [0015]; claim 6; claim 35; it is inherent that there will be a first and second thermal transfer surface for a thermoelectric device for hot and cold). Note that relative to instant claim 11, this would be an obvious reversal/rearrangement of parts; MPEP 2144.04.

Claim(s) 20-22, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quisenberry as applied to claim 19 above, in view of Han (US 20140072015 A1; 3/13/2014), and evidenced by Wikipedia (PID controller; accessed 7/15/2022).
Regarding claim 20, Quisenberry teaches a controller electrically coupled to the temperature sensor and the thermoelectric module, the controller comprising a temperature controller (Fig. 9, 906; [0060]; Fig. 3, 106-108; [0049]; [0058] “allows a user to control….temperature”; the reference is teaching that there is a temperature sensor that is used to control temperature of fluid for thermal treatment to wound).
Quisenberry does not teach temperature controller that compares the output signal to a target temperature, wherein the target temperature includes a hysteresis control band, wherein the controller is configured to maintain the output signal within the hysteresis control band. However, Han teaches in the same field of endeavor ([0009]-[0010]) temperature controller that compares the output signal to a target temperature, wherein the target temperature includes a hysteresis control band, wherein the controller is configured to maintain the output signal within the hysteresis control band ([0012]; as evidenced by Wikipedia, PID control inherently involves the use of comparison of output to target and a hysteresis control band, Wikipedia p. 3 Figure; “Loop tuning”, “Stability” “marginal stability (bounded oscillation) is acceptable or desired” reads on recited “maintain the output signal within the hysteresis control band”; “Deadband”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Quisenberry to include these features as taught by Han as evidenced by Wikipedia because this enables better control of the temperature via thermoelectric module.
Regarding claim 21, Quisenberry teaches a controller electrically coupled to the temperature sensor and the thermoelectric module (Fig. 9, 906; [0060]; Fig. 3, 106-108; [0049]; [0058] “allows a user to control….temperature”; the reference is teaching that there is a temperature sensor that is used to control temperature of fluid for thermal treatment to wound).
Quisenberry does not teach the controller comprising a temperature proportional-integral-derivative controller configured for a comparison between the output signal and a target temperature and to vary the power applied to the thermoelectric module based upon the comparison. However, Han teaches in the same field of endeavor ([0009]-[0010]) the controller comprising a temperature proportional-integral-derivative controller configured for a comparison between the output signal and a target temperature and to vary the power applied to the thermoelectric module based upon the comparison ([0012]; as evidenced by Wikipedia, PID control inherently involves the use of comparison between the output signal and a target temperature and to vary the power applied to the thermoelectric module based upon the comparison, Wikipedia p. 3 Figure). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Quisenberry to include these features as taught by Han as evidenced by Wikipedia because this enables better control of the temperature via thermoelectric module.
Regarding claim 22, in the combination of Quisenberry and Han, Quisenberry teaches wherein the controller is configured to periodically cycle the target temperature between the first temperature and the second temperature over a therapeutic time period (Fig. 3, 110; [0049]).
Regarding claim 25, in the combination of Quisenberry and Han, Quisenberry teaches wherein the controller is configured to maintain the first temperature and the second temperature for a fixed period of time, wherein the fixed period of time is between 1 and 30 minutes (Fig. 3, 106 “30 minutes”, 110 “30 minutes”; [0049]).
Regarding claim 26, the combination of Quisenberry and Han teaches wherein the controller is configured to reduce the temperature at the tissue site if the output signal is greater than the second temperature and increase the temperature at the tissue site if the output signal is less than the first temperature (Quisenberry Fig. 3, 106-110; Fig. 9, 906; [0049]; [0058] “allows a user to control….temperature”; [0060]; Han [0012]; Wikipedia p. 3 Figure).

Allowable Subject Matter
Claim 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, in the combination of Quisenberry and Saringer, Saringer teaches wherein the second fluid source and the source of therapeutic fluid are substantially the same (Fig. 22, water tank 320 supplies both hot and cold sides of thermoelectric unit 310). However, the prior art of record does not teach the second fluid outlet is configured to drain into the source of therapeutic fluid. Note that Saringer explicitly teaches that there is no recirculation of the fluid back into the water tank (Col. 10 lines 44-46 “does not provide recirculation”; Col. 11 lines 3-5 “but does not provide for recirculation between tank 320 and the pumps”). Thus, there would be no motivation absent impermissible hindsight for a person of ordinary skill in the art to recirculate the fluid such that “the second fluid outlet is configured to drain into the source of therapeutic fluid” as recited since this would only serve to counteract the heating/cooling of the fluid. Put another way, this would be equivalent to operating an air conditioner while the heat waste is also dumped into the same room that is being cooled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792